          Case 2:19-cv-01377-JCM-NJK Document 18 Filed 10/26/20 Page 1 of 1




 1
 2
 3
 4                            UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF NEVADA
 6
     SHARON BURKE KINAKIN,
 7                                                       Case No.: 2:19-cv-01377-JCM-NJK
            Plaintiff(s),
 8                                                                     ORDER
     v.
 9
     EQUIFAX INFORMATION SERVICES,
10   LLC,
11          Defendant(s).
12         On June 12, 2020, Plaintiff filed a notice of settlement indicating that dismissal papers
13 would be filed within 30 days. Docket No. 17. Dismissal papers have not been filed. Accordingly,
14 dismissal papers must be filed no later than November 9, 2020.
15         IT IS SO ORDERED.
16         Dated: October 26, 2020
17                                                            ______________________________
                                                              Nancy J. Koppe
18                                                            United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                   1
